DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 22, 27, 28, 30, 32 and 35 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group VI in the reply filed on January 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22, 27, 28, 30, 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is the Wands factors, which are used to evaluate the enablement question.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the .
 	The nature of the invention in the instant case, has claims which embrace   		                                                               compounds.  The scope of “prodrug” is not adequately enabled.  Applicants provide no guidance as how the compounds are made more active in vivo.  The choice of a “prodrug” will vary from drug to drug.  Therefore, more than minimal routine experimentation would be required to determine which prodrug will be suitable for the instant invention.
The instant compounds of formula (VI) wherein the prodrugs are not described in the disclosure in such a way the one of ordinary skill in the art would know how to prepare the various compounds suggested by claims 1, 22, 27, 28, 30, 32 and 35.  In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The method of claim 28 includes another HBV virus agent and there is no definition in the specification for the myriad of possible HBV virus agents in the method as claimed herein.  The HBV virus agents are opened ended and reads on all such compounds of which are neither supported nor contemplated.  A second HBV virus agent is defined as any “polymerase inhibitor”, “viral entry inhibitor”, “viral maturation inhibitor”, “capsid assembly modulator”, “IMPDH inhibitor”, “protease inhibitor”, “immune-based therapeutic agent”, “reverse .

Claims 27, 28, 30, 32 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a host infected with HBV, West Nile Virus of flaviviridae virus or reducing the biological activity of an infection with HBV, West Nile Virus of flaviviridae virus in a host, does not reasonably provide enablement for preventing an HBV infection, West Nile Virus infection or an infection by one or these viruses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The nature of the instant invention has claims, which embrace substituted 2-oxoacetyl compounds.
HOW TO USE:  Claims 27, 28, 30, 32 and 35 are drawn to the method of treating or preventing a host infected with HBV, West Nile Virus of flaviviridae virus or reducing the biological activity of an infection with HBV, West Nile Virus of flaviviridae virus in a host.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The scope of claims 27, 28, 30, 32 and 35 includes the prevention of HBV, West Nile Virus of flaviviridae virus.  While the treatment of a host infected with HBV, West Nile Virus of flaviviridae virus or reducing the biological activity of an infection with HBV, West Nile Virus of flaviviridae virus in a host has been linked with 2-oxoacetyl compounds the art does not recognize use of such broad based drugs for preventing all disorders instantly embraced.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
Instant claim language embraces disorders not only for treatment but the prevention, which is not remotely enabled.  It is presumed in the prevention of the diseases and/or disorders claimed herein there is a way of identifying those people who may develop HBV, West Nile Virus of flaviviridae virus, etc.  There is no evidence of record, which would enable the skilled 
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art.  See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed.  In fact, what is well known is best omitted.  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991).  AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art.  Further the scope of enablement must only bear a reasonable correlation to the scope of the claims.  See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970).  As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.  In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971).  See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged pioneer status of invention irrelevant to enablement determination.''

In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants' are not entitled to preempt the efforts of others.  The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 22, 27, 28, 30, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of the substituents on the R’ group.  R’ is H which cannot be substituted.
Claim 32 is vague and indefinite in that it is not known what is meant by “one or these viruses” in the second line of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1317973-06-0.  Reg. No. 1317973-06-0 teaches the compound of formula (VI) where K is 2-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is difluoromethoxy.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1316297-36-5.  Reg. No. 1316297-36-5 teaches the compound of formula (VI) where K is indole; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is 2-methylpropyl.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1302772-99-1.  Reg. No. 1302772-99-1 teaches the compound of formula (VI) where K is pyrid-3-yl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is ethoxy.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1302772-68-4.  Reg. No. 1302772-68-4 teaches the compound of formula (VI) where K is 14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is ethoxycarbonyl.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1624399-02-5.  Reg. No. 1624399-02-5 teaches the compound of formula (VI) where K is 2-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is Br.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1290536-07-0.  Reg. No. 1290536-07-0 teaches the compound of formula (VI) where K is pyrazolo[3,4-b]pyridine-5-yl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is 1-methylethyl.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1288403-81-5.  Reg. No. 1288403-81-5 teaches the compound of formula (VI) where K is 2-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is methyl.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1278771-26-8.  Reg. No. 1278771-26-8 teaches the compound of formula (VI) where K is pyrimidin-5-yl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; R1’ is tert-butyl.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1277546-59-4.  Reg. No. 1277546-59-4 teaches the compound of formula (VI) where K is 2-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is ethyl.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252541-99-3.  Reg. No. 1252541-99-3 teaches the compound of formula (VI) where K is inden-5-yl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is hydrogen.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252519-97-3.  Reg. No. 1252519-97-3 teaches the compound of formula (VI) where K is 3-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is F.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252363-65-7.  Reg. No. 1252363-65-7 teaches the compound of formula (VI) where K is 2-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is Cl.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252318-17-4.  Reg. No. 1252318-17-4 teaches the compound of formula (VI) where K is 4-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is Cl

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252277-16-9.  Reg. No. 1252277-16-9 teaches the compound of formula (VI) where K is 2-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is F.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252209-02-1.  Reg. No. 1252209-02-1 teaches the compound of formula (VI) where K is 4-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is F. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252208-76-6.  Reg. No. 1252208-76-6 teaches the compound of formula (VI) where K is 2-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is Cl. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252191-01-7.  Reg. No. 1252191-01-7 teaches the compound of formula (VI) where K is 4-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is F. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1252119-69-9.  Reg. No. 1252119-69-9 teaches the compound of formula (VI) where K is 4-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is F. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1296162-99-6.  Reg. No. 1296162-99-6 teaches the compound of formula (VI) where K is pyrid-3-yl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is morpholin-4-yl. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1277546-73-2.  Reg. No. 1277546-73-2 teaches the compound of formula (VI) where K is 2-methylphenyl; L is piperazine; R14 and R15 are together a pyrrole ring; R1 is hydrogen; and R1’ is 4-piperazin-1-yl. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reg. No. 1626731-03-0.  Reg. No. 1626731-03-0 teaches the compound of formula (VI) where K is inden-1-yl; L is piperazine; R14 is H, R15 is 1-methylethyl; R1 is hydrogen; v is 2; and R1’ is Cl.

Claim(s) 1, 22, 27, 28, 30, 32 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vandyck et al., WO 2015/011281.  Vandyck teaches the compounds, compositions and method of use of the compounds of formula (VI) where K is alkylaryl, specifically 3-methylphenyl; L is pyrrole; R14 is H; R15 is C1-C6alkyl or 3-7 membered saturated ring optionally containing one or more heteroatoms selected from O, S and N, specifically sec-butyl, isopropyl, tert-butyl, 3-methyloxetan-3-yl, 1,1,1-trifluoropropan-2-yl, tetrahydrofuran-3-yl, -C(CH3)2-C(=O)OCH3, or 2,2,2-trifluoro-1-methyl-ethyl; R1 is hydrogen, fluoro, chloro, bromo, -CHF2, -CH2F, -CF3, -CN or C1-C3alkyl, specifically methyl or chloro; u is 1 or 2; v is 1; and R1’ is hydrogen, fluoro, chloro, bromo, -CHF2, -CH2F, -CF3, -CN or C1-C3alkyl, specifically fluoro, as set forth in examples 1, 2, 3, 4, 5, 6, 7, 97, etc. 

Claim(s) 1, 22, 27, 28, 30, 32 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vandyck et al., U.S. Patent No. 9,567,299.  Vandyck teaches the compounds, compositions and method of use of the compounds of formula (VI) where K is alkylaryl, specifically 3-methylphenyl; L is piperidine or pyrrolidine; R14 is H; R15 is C1-C6alkyl or 3-7 membered saturated ring optionally containing one or more heteroatoms selected from O, S and N, specifically isopropyl, 1-hydroxypropan-2-yl, tert-butyl, 3-methyloxetan-3-yl or 1,1,1-trifluoropropan-2-yl; R1 is hydrogen or methyl; u is 0, 1, 2, 3, 4 or 5; v is 1 or 2; and R1’ is hydrogen, fluoro, chloro, bromo, -CHF2, -CH2F, -CF3, -CN or methyl, specifically fluoro, as set forth in examples 2, 3, 4, 6, 7, 8, 9, 10, 12, 17, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624